Citation Nr: 0740191	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  02-15 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension and hypertensive 
cardiovascular disease.  In August 2004, the Board remanded 
the claims for additional development.  In September 2006, 
the veteran testified before the Board at a hearing that was 
held at the RO.  The Board remanded the claim to the RO in 
March 2007 for further development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records demonstrate that on 
examination in September 1970, prior to his entrance into 
service, he reported a history of chest pain, but denied a 
history of high blood pressure, palpitations, or pounding 
heart.  Physical examination revealed no cardiovascular 
abnormalities.  The examiner determined that the veteran's 
prior history of chest pain had been related to a cold, was 
not considered disabling, and found the veteran was qualified 
for entrance into service.  January 1972 service medical 
records show that the veteran was "still" experiencing chest 
pain that came on sharply and lasted for two to three 
minutes.  He had a slight productive cough and pain in his 
left precordium.  The impression was pleurisy.  March 1972 
service medical records show that the veteran reported to 
sick call with complaints of sharp pain in the left side of 
his chest.  It was noted that the veteran had previously 
complained of left anterior chest pain in December 1970 and 
in January 1972.  The pain was described as not related to 
physical activity, coming on suddenly, non-radiating, non-
pleuritic, and lasting up to one minute in duration.  A chest 
X-ray in January 1971 had revealed mild cardiomegaly.  On 
examination, his lungs were clear to percussion and 
auscultation, and there were no cardiovascular thrills, 
murmurs, or gallops.  All pulses were normal and there was no 
tenderness of his chest.  The impression was chest pain of 
unclear etiology.  In April 1972, the veteran again 
complained of sharp pain associated with pressure and 
palpitations in the left side of his chest that were 
aggravated by physical activity.  Physical examination 
revealed no significant findings, but X-ray examination 
showed mild cardiomegaly.  EKG revealed probable left 
ventricular hypertrophy.  On chest X-ray, his cardiac 
silhouette appeared to be enlarged.  He was placed on a 
limited profile (no strenuous activity) for four weeks.  On 
cardiac consultation in May 1972, however, it was determined 
that his symptoms were not cardiac.  It was determined that 
he did not in fact have left ventricular hypertrophy, and 
that his EKG had revealed a normal variant, particularly for 
a young healthy African American male.  Approximately one 
week later, the veteran again complained of chest pain.  At 
that time, it was determined to be chest wall pain, and not 
cardiovascular in nature.  On examination in October 1972, 
prior to separation from service, no cardiovascular 
abnormalities were found.  The veteran's service medical 
records demonstrate several elevated blood pressure readings 
but do not reveal findings or assessments of hypertension.

Clinical records dated prior to the veteran's entrance into 
service are unavailable.  Post-service clinical records 
demonstrate that the veteran was diagnosed with hypertension 
at least as early as April 1980, and that he was diagnosed 
with hypertensive cardiovascular disease at least as early as 
March 1999.  Subsequent clinical records show that the 
veteran underwent a quadruple bypass in January 2001.

The veteran underwent VA examination in August 2000, and was 
diagnosed with hypertension and hypertensive cardiovascular 
disease.  The examiner, however, did not comment as to the 
etiology of either disorder, including as to whether either 
disorder, if pre-existing his service, was aggravated by his 
period of active service.  

The Board remanded the claim, in part, to obtain an 
additional examination, however, the July 2007 examination 
report is unclear as to whether any cardiovascular disease 
preexisted service, and if so, whether any pre-existing 
cardiovascular disorder was permanently worsened or 
aggravated as a result of his active service.  Therefore, the 
examiner should be requested to provide an additional 
opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum by the VA examiner 
who conducted the July 2005 VA 
examination.  If he is unavailable, obtain 
an opinion by a properly qualified medical 
professional.  The claims file and a copy 
of this remand must be made available for 
the examiner's review prior to the 
examination.  A complete rationale should 
be provided for any opinion expressed.  
The examiner should comment as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current cardiovascular disease, including 
hypertension, preexisted service; and if 
so, whether it is at least as likely as 
not that the complaints noted in the 
veteran's service medical records 
constituted a chronic increase in the 
disability that was not simply due to the 
natural progress of the disability, and 
was not simply an exacerbation of symptoms 
existing prior to service.  If the 
examiner finds that no cardiovascular 
disease or hypertension preexisted 
service, he/she should opine as to whether 
it is at least as likely as not that the 
veteran currently suffers from any current 
cardiovascular disease related to service.  
.

For the purposes of this remand, the 
physician is not required to examine the 
veteran.  However, if, after a thorough 
review of the veteran's claims file, 
including this remand, the physician 
determines and reports that an examination 
would aid him/her in reaching a 
determination, such examination should be 
arranged.  

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran a supplemental statement of the 
case and give him an appropriate period of 
time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

